 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStockton Steel Fabricators, Inc., a Division of TheHerrick Corporation and General TeamstersLocal No. 439, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Case 32-CA-473231 July 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 16 August 1983 Administrative Law JudgeJoan Wieder issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1andconclusions2and to adopt the recommendedOrder.'At fn. 6 of her decision, the judge found that the Respondent's presi-dent Juano admitted that Teamsters-represented employees had to jointhe Ironworkers in 3 days or they would be terminated. Juano testifiedthat he told employees they had 31 days to join the Ironworkers or theywould be terminated in 3 days. Despite this apparent error, we find nobasis for disturbing the judge's credibility resolution concerning this inci-dent.The Respondent excepts to the judge's finding that Juano told employ-ees he did not intend to renew the Teamsters contract. Employee Hoguetestified at the hearing that Juano made such a statement. However,Hogue also testified that his affidavit, which indicated that Juano said hewas "considering" not renewing the contract, was "how it came acrossto me." But, Juano testified that as of the I April meeting he was notgoing to renew the Teamsters contract.I The judge found that the Respondent withdrew recognition from theTeamsters in January 1982, and concluded that, by that act as well as byits subsequent refusal to bargain, the Respondent had violated Sec. 8(aX5)and (1) of the Act. The charge in this case was filed 2 August 1982. Con-sistent with this charge and the dictates of Sec. 10(b) of the Act, thecomplaint alleged that the Respondent unlawfully withdrew recognitionI April 1982. The judge's finding is contrary to both the complaint alle-gations and statutory prohibitions. Accordingly, we correct her findingsand conclusions. We find that the Respondent violated the Act in thisregard as of I April 1982.To the extent the judge's conclusions indicate that a union must actual-ly engage in conduct violative of Sec. 8(bX4XD) of the Act in order that10(k) proceedings can be invoked, we disavow reliance on them. See,e.g., Cornell-Leach, Gibson Project, 212 NLRB 495 (1974). However, weagree with the judge's conclusion that there is no jurisdictional disputehere which precludes 8(a) proceedings. See, e.g., Sullivan Transfer Co.,247 NLRB 772 (1980); Sheet Metal Workers Local 418 (Young Plumbing),227 NLRB 300 (1976); Metromedia, Inc.-KMBC-TV, 232 NLRB 486(1977).Member Dennis agrees that the circumstances of this case do notpresent a traditional jurisdictional dispute. Rather, as a consequence of itsdecision to terminate its trucking operations, the Respondent decided thatit wanted only one union to represent forklift operators. Member Dennisfinds it unnecessary to pass on Cornell-Leach, Gibson Project, supra, andrelated cases.Member Dennis notes that the judge cited Los Angeles Marine Hard-ware Co., 235 NLRB 720 (1978), in her discussion of the Respondent'sbargaining obligation. Although Milwaukee Spring, 268 NLRB 601 (1984),reversed Los Angeles Marine, Member Dennis does not believe this affectsthe judge's conclusions.271 NLRB No. 86The judge found, inter alia, that the Respondentviolated Section 8(aX5) of the Act by withdrawingrecognition from the Teamsters and thereafter re-fusing to bargain with the Teamsters about termsand conditions of employment of unit members.We fully agree with the judge's reasoning and herconclusions that the Teamsters represented forkliftoperators at the Respondent's facility, and that theRespondent unlawfully refused to bargain with theTeamsters concerning the forklift operators.Our dissenting colleague overlooks several factsthat refute his argument that the Union waived itsright to bargain in this proceeding. The Respond-ent steadfastly refused to acknowledge in the firstinstance that the Teamsters represented forklift op-erators. The Respondent's response to the Team-sters request to investigate the matter was an un-equivocal rejection of the Teamsters representa-tional rights. The record indicates that, even duringthe Respondent's alleged conversations with theTeamsters in April and May 1982, the Respondentwas not going to bargain about a forklift unit, onlyabout the effects of the closing of the trucking op-erations. That the Respondent notified the Team-sters of its plan to close its trucking operations 3months before it did so has no bearing on the in-stant 8(a)(5) charges as the closing of its truckingoperations did not give the Respondent cause toterminate its bargaining relationship with theTeamsters with respect to the Teamsters-represent-ed forklift operators, who remained, as before, inits employ. The evidence fully supports the judge'sfinding that the Teamsters contract covered theseforklift operators. The Respondent's paying themthe wage scale set forth in that contract as much asconcedes that fact. Further, despite the Respond-ent's asserted willingness to meet with the Team-sters in April and May, the Respondent had bythen withdrawn recognition from the Teamsters asthe collective-bargaining representative of anyforklift operators. In this regard, the Respondent'spresident had already directed the affected employ-ees to join the Ironworkers under pain of dis-charge. The Respondent's subsequent offers tomeet with the Teamsters, therefore, were withouteffect as to the continued representation of theforklift operators. Indeed, the Respondent's 10 May1982 letter is totally devoid of any reference to thematter of the Teamsters forklift operator unit. Itsstated willingness to talk with the Teamsters waslimited to a willingness to discuss the closing of itstrucking operations.On these facts and the facts set forth by thejudge, we cannot but conclude that the Respondentrendered attempts at bargaining about the forkliftoperator unit futile. The Respondent maintained524 STOCKTON STEEL FABRICATORSthere was no such unit. It thus denied the basicpremise for bargaining, it reiterated its conclusionson the matter to the Teamsters, and it maintainedthat position throughout its contact with the Team-sters. We thus affirm the judge's conclusion thatthe Respondent violated the Act by refusing tobargain with the Teamsters.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, StocktonSteel Fabricators, Inc., a Division of The HerrickCorporation, Stockton, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.MEMBER HUNTER, dissenting.Contrary to my colleagues, I would not find thatthe Respondent failed to bargain with the Team-sters about terms and conditions of employment ofthree employees. Rather, I find that the Teamsterswaived its right to bargain over these matters.The Respondent and the Teamsters were partiesto a collective-bargaining agreement effective 1April 1979 to 31 March 1982.1 In October 1981 theTeamsters notified the Respondent of its intent tomodify the contract, and issued an invitation tobargain. By letter dated 25 January, the Respond-ent, by its attorney LeBeouf, wrote the Teamstersthat it desired to cancel and terminate the contractbecause trucking operations, whose employees theTeamsters represented, would be discontinued inApril.It was not until 17 March that the Teamsters metwith LeBeouf. At that time, the Respondent re-peated that the trucking operations were being dis-continued. The Teamsters did not question Le-Beouf concerning the decision to close that oper-ation or its effect on employees. However, theTeamsters asked LeBeouf about forklift operators itclaimed to represent. LeBeouf denied there was anappropriate Teamsters forklift operator unit, andasserted that teamsters operated forklifts only bythe courtesy of the Ironworkers.2LeBeouf subsequently investigated the Teamstersclaim. On 22 March he wrote Teamsters attorneyMacey that in the Respondent's opinion the Team-sters only represented truckdrivers, and that fork-lifts were operated by Teamsters-represented em-ployees through Ironworkers largesse. LeBeouf in-dicated that the Ironworkers would no longeri All dates are in 1982 unless otherwise indicated.The Ironworkers represented a unit of the Respondent's employeessince 1965. Its contract included forklift operators.extend the courtesy. The letter closed by invitingcontact if the Teamsters had any further questions.Macey answered LeBeouf's letter 5 April by in-dicating that the Teamsters had "no alternativeexcept to file an unfair labor practice" chargeagainst the Respondent.sOn 6 April, LeBeoufcalled Macey and stated he was willing to meetwith the Teamsters and to discuss both the decisionto close trucking operations and the issue of theforklift drivers. Macey said he would arrange alater date to meet with Teamsters officials, whowere then out of town. LeBeouf called Maceyagain 3 May, and Macey again stated he would ar-range a meeting. Having not heard from Macey,4LeBeouf wrote him 10 May requesting that theparties "meet and confer." The letter mentionedthat LeBeouf had not heard from Macey for aweek, and that, if he did not hear from him in 5days, he would assume that the Teamsters did notdesire to bargain. LeBeouf received no responsefrom the Teamsters.Also during April, Respondent President Juanoand the three forklift operators met to discuss theirmutual problems. The employees were told bytheir Teamsters representative to attempt to get thecontract renewed. However, no Teamsters repre-sentative accompanied the employees. They pre-sented a plan to Juano which included wagefreezes and other benefit losses. Juano consideredthese requests, but ultimately turned them down.The three Teamsters finally joined the Ironworkers5 June. Unfair labor practice charges were filed inAugust.The foregoing facts demonstrate that the Re-spondent gave adequate notice of its planned clos-ing of its trucking operations and its opinion thatthe closing would lead to the termination of theTeamsters bargaining unit. As early as January, 2months before the end of the contract, the Re-spondent made its intention plain to the Teamsters.Again on 17 March, 22 March, 6 April, 3 May, and10 May, the Respondent contacted or spoke withthe Teamsters concerning this matter.5The Team-sters had only two responses to the Respondent'sproposals: first, it questioned LeBeouf's knowledgeof the facts; second, it filed an unfair labor practicecharge against the Respondent.3 Although the Teamsters previously acquiesced to the Respondent'sdecision to terminate its trucking operations, Macey also sought at thistime to bargain over that matter.4The foregoing account of events is based on LeBeours uncontradict-ed testimony and documentary evidence supporting the testimony. Thejudge failed to mention or to discuss these matters in making her determi-nations.s Macey's letter of 5 April requesting bargaining over the issue was indirect contrast to the Teamsters acquiescence at the 17 March meeting onthe matter. Nonetheless, LeBeouf immediately offered again to bargainover the matter, but the Teamsters did not pursue his offer.525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder Board precedent, however, it was incum-bent upon the Teamsters to request bargaining onthe matter. Citizens Bank of Willmar, 245 NLRB389 (1979). It is plain on the facts of this case thatthe Teamsters did not pursue bargaining over theforklift operators. Further, the Respondent did notrender such bargaining futile by presenting thematter as a fait accompli. The Respondent notifiedthe Teamsters about the planned economic closingof the trucking operations a full 3 months before itwas accomplished. The Teamsters never protestedthat closing. The Respondent also remained opento a Teamsters reply to its contentions. Its lettersto the Teamsters spoke of its "desire" to cancel thecontract; an "invitation" was extended to meet onthe matter; management's "position" was that thetruck closing ended the Teamsters relationship.These are not the entreaties of a party with aclosed mind.In sum, the Respondent complied with the Act'srequirements under Section 8(d) and Section8(a)(5). The Teamsters conduct in support of itsclaims was inadequate-it simply did not pursuethe matter except to announce its intention to filecharges. Its mere protests are insufficient to sup-port a refusal-to-bargain finding. Accordingly, Idissent.s6 I would also dismiss the 8(aX3) allegation in this case. Since theTeamsters waived their right to bargain, the Respondent was free to dealwith the forklift operators as it desired. Since the Ironworkers contractincluded the forklift operator classification, the Respondent was privi-leged to transfer the work done by the Teamsters to the Ironworkers.DECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge. This casewas tried at Oakland, California, on March 16, 1983.'The charge was filed on August 2 by General TeamstersLocal No. 439, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (theUnion or Teamsters). A complaint was issued on Sep-tember 30, and an amended complaint2and notice ofhearing was issued on February 10, 1983. The complaintalleges that Stockton Steel Fabricators, Inc., a Divisionof the Herrick Corporation (the Company or Respond-ent):I. About April 1, withdrew recognition of the Unionand, since that date, has failed and refused, and continuesto fail and refuse, to recognize and bargain with theUnion as the exclusive bargaining representative of theemployees in the Teamsters Union.2. Since about May 2, Respondent has discriminatedagainst the union members Noel Hogue, Donald Bour-quin, and Owen Gunkel by, inter alia:' All dates herein are in 1982 unless otherwise indicated.2 The complaint was further amended at the trial.(a) Removing them from the Teamsters unit and plac-ing them in the Western Steel Council and Shopmen'sLocal Union No. 290, International Association ofBridge, Structural and Ornamental Ironworkers, AFL-CIO unit (Ironworkers) which resulted, inter alia, in saidemployees' loss of seniority, pension, and health and wel-fare benefits, and a reduction in pay.(b) Requiring their membership in the Ironworkers asa condition of continued employment with Respondent.(c) Placing them on layoff beginning about January 7,1983, as a direct result of Respondent's unlawful conductalleged above in subparagraphs 11(a) and 11(b), includ-ing, but not limited to, said employees' loss of seniorityin violation of Section 8(aX)(1), (3), and (5) of the NationalLabor Relations Act. Respondent denies that the with-drawal of recognition and the layoffs were unlawful orthat it in any way violated the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefswere timely filed and have been carefully considered.On the entire record, including especially my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent admits that it is a California corporationengaged in the nonretail fabrication and erection ofstructural steel and having an office and place of businesslocated in Stockton, California. It further admits thatduring the past 12 months, in the course and conduct ofits business, it has purchased and received goods and ma-terials valued in excess of $50,000 directly from supplierslocated outside the State of California. Accordingly, itadmits, and I find, that it is an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that the Teamsters andthe Ironworkers are labor organizations within the mean-ing of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundMost of the facts are undisputed. Respondent wasformed in 1965 and is engaged in the fabrication and saleof steel products. Tom Juano is the president of StocktonSteel. Also in 1965, the Company recognized the Inter-national Association of Bridge, Structural and Ornamen-tal Ironworkers Local 790, AFL-CIO, which represent-ed a unit of its employees. The unit is described in thecontract. See Appendix A.In 1969, Respondent initiated trucking operations andvoluntarily recognized the Teamsters by signing a letteror "me-too" agreement. The last such agreement stated:"By our signature hereto, we acknowledge our commit-526 STOCKTON STEEL FABRICATORSment to execute the NATIONAL MASTER FREIGHTAGREEMENT."3Article 3 of the agreement provides for employer rec-ognition and acknowledgment of all employees in theclassifications noted in the Master Agreement and certainsupplements thereto including the Western Area Pick-Upand Delivery Local Cartage and Dock Workers Supple-mental Agreements. This agreement, for the period April1, 1979, to March 31, 1982, includes within its coverageforklift operators.4It is uncontroverted that those em-ployees who worked for Respondent as forklift operatorsand were members of the Teamsters were paid the wagescale specified in Appendix A herein, which was differ-ent than the wages paid employees who were performingover-the-road or other duties or were members of theIronworkers had as many as 16 to 18 forklift operators.The Ironworkers' collective-bargaining agreement specif-ically includes forklift operators in the unit description.The record does not indicate how many ironworkerswere historically employed as forklift operators. Thus,Respondent had two units performing forklift truck oper-ations represented by different unions, Teamsters, andIronworkers.One of the members of the Teamsters unit, who wasalso the union steward, Noel L. Hogue, testified withoutcontroversion that he began working for the Company in1971 as a truckdriver. Several months later he was askedby Paul Long5to assume the permanent duties of a fork-lift driver. The Teamsters drove both trucks and fork-lifts. Respondent, in 1979, submitted to the Teamsters aseniority list classifying Hogue and Bourquin as lift truckoperators.In 1979, a senior executive, Fred Long, left Respond-ent and started his own company, Western States Steel.About one-half of Respondent's employees went with thenew company. Hogue told Juano that he wanted to staywith the Company and asked to be assigned as a truck-driver. Juano told him he provided a greater benefit tothe Company by remaining a forklift driver. After FredLong established Western States Steel, Teamsters wholeft the Company were not replaced. Hogue worked asboth a foreman and forklift driver for most of the yearshe was employed by the Company. Hogue was paid in3 The full title of the agreement is: "National Master Freight Agree-ment Covering Over-The-Road and Local Cartage Employees of Private,Common, Contract and Local Cartage Carriers for the Period of April 1,1979 to March 31, 1982." Pertinent portions of this agreement are setforth in App. A.4See, for example, art. 40 of the agreement, which provides in part:Art. 40.-Scope of Agreement-Section I.-Operations Covered(a) The execution of this Agreement on the part of the Employershall cover all truck drivers, helpers, dockmen, warehousemen,checkers, power-lift operators, hostlers, and such other employees asmay be presently or hereafter represented by the Union, engaged inlocal pick-up, delivery and assembling of freight within the jurisdic-tion of a Local Union ....App. A of this collective-bargaining agreement supplement sets forthwage rates for Northern California including wage rates for forklift oper-ators and hostlers.I Paul Long did not appear and testify. Respondent did not claim thatLong was not a supervisor or agent of Respondent or was not acting inthe course of his employment at the times here pertinent. Fred Long, in1979, started his own steel-fabricating company, Western States Steel andtook about half the employees with him. There was no showing of rela-tionship between Paul and Fred Long.accordance with the Teamsters' forklift drivers' scalewhich was 50 cents an hour more than truckdrivers andvarying amounts more than Ironworker forklift drivers.Immediately after Western States Steel was formed, theCompany still employed five Teamster members. Theseemployees were truckdrivers and/or forklift drivers andmechanics. Prior to that time, there were six or sevenTeamsters who were forklift drivers at the Company.According to Hogue's undisputed testimony, theTeamsters represented all the yard employees. From1971, when Hogue started working at Respondent, until1973, he was the only forklift driver in the yard. TheCompany moved to a new facility in 1973, business ex-panded, and he was assisted from time to time by Iron-workers. Paul Long informed Hogue that Ironworkerswho were assigned to work in the yard were "loaned" tothe yard; they were not permanently assigned to thatjob. The Teamsters performed work inside the facility aswell as in the yard. At some unspecified point in time,the Ironworkers objected to the Teamsters operatinggrinders and performing other ironwork but they contin-ued operating forklifts inside the plant as well as in theyard.It is also established that the Ironworkers had a long-standing objection to any teamster working as a forkliftoperator. Hogue and Robert Plummer, the principal offi-cer and secretary-treasurer of the Teamsters, understoodthat there was a "gentlemen's agreement" with the Iron-workers and Company that, due to lack of work forironworkers, the teamsters would let the ironworkersfinish off their day's work by operating forklift trucks inthe yard. As a quid pro quo, the teamsters would workinside the plant. This agreement was never reduced towriting. Lee Head, a business agent with the Ironwork-ers from 1979 to 1982, disclaims any knowledge of suchan agreement and stated that his inquiries had failed touncover the existence of such an understanding. Law-rence Elliot, a business agent with the Teamsters, cor-roborated Plummer's and Hogue's testimony regardingthe understanding. Also, according to Elliot, eitherJuano or Long called him in the mid-1970's about apending arbitration involving the discharge of an iron-worker and his replacement by a teamster forklift opera-tor. The ironworkers protested the forklift classification.Elliot does not know the results of the arbitration. El-liot's testimony.In 1981, Head met with Elliot and Plummer to discusswhich unit or units represented the forklift drivers. Headstated that he was not familiar with any agreement thatpermitted a division of the forklift operations betweenthe two unions and he would not agree to or honor suchan agreement. Head also told the Teamsters that he wasnot "interested in pushing the Teamsters out of there, butit is my position as a BA that when they left, they wouldbe replaced by Ironworkers." This was the only discus-sion between the respective union representatives. Priorto this meeting, Head also told Juano that using employ-ees who were members of the Teamsters to operate fork-lift trucks was a violation of the Ironworkers' contract.According to Head, Juano told him that there was averbal agreement with the Ironworkers. This admission527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Head confirms the testimony of Hogue, Elliot, andPlummer and, contrary to Head's denial of any knowl-edge of a verbal agreement in 1981, demonstrates that heknew Juano understood there was such an agreement asof July 1979.By 1980 the Teamster unit was reduced to three em-ployees: Hogue, Bourquin, and Gunkel. Hogue andBourquin were forklift drivers and Gunkel drove a truck.On March 31, Respondent ceased trucking operationsand Gunkel became a yard maintenance man. The deci-sion to cease trucking operations and whether there is aneed to bargain about the implementation of his decisionare not matters in issue in this case. The Company indi-cated to Hogue as early as 1980 that it wanted to termi-nate the trucking operations. Hogue testified that he un-derstood from Paul Long that "he felt at that time inorder to get rid of the trucks then he would have to getrid of the teamsters, all the teamsters." It is undisputedthat the decision to terminate trucking operations waseconomically motivated.B. Withdrawal of RecognitionOn October 2, 1981, the Teamsters wrote a letter toRespondent which was a notice of intent to modify theNational Master Freight Agreement and supplementsthereto as well as an invitation to negotiate. Respondent,on January 25, by its attorney David LeBeouf, gavenotice of its intent to "cancel and terminate" the agree-ment pursuant to Section "8(d)(1)" of the National LaborRelations Act. The basis for this decision was given asfollows:In April, 1982, Stockton Steel's trucking oper-ation will be discontinued. Stockton Steel's futuretrucking needs shall henceforth be supplied by inde-pendent common carrier. It is management's posi-tion, therefore, that a renewal of the collective bar-gaining agreement will be an exercise in futility forthe reason outlined above.On March 17, after conclusion of the Teamsters na-tional negotiating committee's efforts to negotiate termsof the Master Freight Agreement, LeBeouf met with theUnion's negotiating committee. Prior to this meeting,Plummer contacted LeBeouf to arrange for negotiations.LeBeouf told Plummer there was no need to negotiatebecause the Company disposed of its trucks. Plummerasked about the forklift and water truck operations. Le-Beouf responded that the Company no longer had anyemployees covered by the Teamsters contract. LeBeoufadmitted that the Union asserted the unit included fork-lift truckdrivers. LeBeouf told Elliot that the only appro-priate Teamsters unit was the over-the-road truckers andthat teamsters operated forklifts only through the courte-sy of the Ironworkers. The basis for the Teamsters' claimof representation of forklift drivers was not discussed.Plummer opined that LeBeouf did not really know therewas an applicable collective-bargaining agreement. Le-Beouf went to the meeting to bargain about the impactand implementation of the decision to terminate truckingoperations. The Union did not consider that an issue anddid not question the Company's decision to get rid of thetrucks.LeBeouf investigated the assertion that the Teamstersunit included forklift truckdrivers and, on March 22,wrote the Union's attorney Richard Macey the followingmissive:I have reviewed our discussions of Wednesday,March 17, 1982, with Tom Juano, Division Presi-dent of Stockton Steel.Please be advised that there exists no record norevidence of an oral understanding that the Team-sters had or have jurisdiction over forklift operatorsworking outside the plant at Stockton Steel. In fact,all forklift operators at Stockton Steel work outsideof the plant. Therefore, your characterization ofinside/outside jurisdiction is erroneous and unfound-ed.Secondly, the Teamsters have never had jurisdic-tion over any forklift operators at Stockton Steel.The bargaining unit was and is comprised solely oftruck drivers. Due to the gradual cessation of truck-ing operations at Stockton Steel, two truck drivers,Noel Hogue and Donald Bourquin, through thecourtesy of Local 790, were allowed to drive fork-lifts. I emphasize that these two employees werespared the ranks of the unemployed through theempathy of Local 790.Local 790 has advised Stockton Steel that uponthe latter's complete cessation of trucking oper-ations, the three concerned employees will nolonger be granted the courtesy previously extended.If you have any questions concerning Local 790'sjurisdictional rights, I suggest that you contact theirofficials.Finally, I remind you that the provisions of theNational Labor Relations Act, Section 8(b)(4)(ii)(D)state:It shall be an unfair labor practice for a labor or-ganization or its agents, to threaten, coerce, orrestrain any person engaged in commerce or inan industry affecting commerce, where in eithercase an object thereof is, forcing or requiring anyemployer to assign particular work to employeesin a particular labor organization, or in a particu-lar trade, craft, or class, rather than to employeesin another labor organization, or in another trade,craft, or class, unless such employer is failing toconform to an order or certification of the boarddetermining the bargaining representative for em-ployees performing such work.Should you have further questions regarding thismatter, please do not hesitate to call.Macey replied to this letter on April 5, as here, perti-nent, as follows:I am in receipt of your letter of March 22, 1982concerning the alleged jurisdictional problem. Sinceit is the Teamsters' position that the employees per-528 STOCKTON STEEL FABRICATORSforming fork lift operations outside the plant arewithin the jurisdiction of the Teamsters we willhave no alternative except to file an unfair laborpractice against your company.Macey also sought, at this time, to bargain about the ces-sation of the trucking operation. LeBeouf replied to theApril 5 letter on May 10, again expressing Respondent'swillingness to discuss the decision to discontinue itstrucking operation. The question of forklift drivers aspart of the Teamsters unit was not mentioned. LeBeoufalso noted that the Teamsters were unavailable for awhile and asked to be informed when they could meet.He had not heard from the Teamsters, so he noted that"I will construe your silence to mean that the Teamstersdo not desire to meet and confer on this matter."Also in April, after consulting with Elliot, Juano metwith Hogue, Gunkel, and Bourquin to discuss theirfuture with the Company. The employees understoodthey spoke only for themselves, not the Union. Juanostarted the conversation by informing the employees thatthe Company did not intend to renew the Teamsterscontract. Hogue told Juano he wanted to remain a team-ster because he had been a member for 16 years and theUnion had a good retirement plan. Gunkel had been ateamster for more than 20 years. These employees of-fered several concessions, including wage freezes andforegoing other benefits if they could remain teamsters.The offer would make their benefits comparable to thoseof the Ironworkers. Juano told them he would take theirproposals "under advisement."Toward the end of April, Juano informed Hogue thatthe Company was jot going to renew the contract, theemployees' proposal was "turned down ... and that wewould have to join the Ironworkers and, after consider-able discussion back and forth between the two of us, hefinally made the statement of either you be in the Iron-workers by May the 3rd or you're going to be fired theday after."6Hogue informed Elliot of Juano's decision.Elliot told Hogue to do whatever was necessary toretain his job and await resolution of the unfair laborpractice charge.The Teamsters employees made several attempts tojoin the Ironworkers. After the first such attempt, ac-cording to Hogue's unrefutted testimony, Hogue wastold by the Ironworkers steward Toffenelli that Toffen-elli was instructed to inform the three Teamsters "thatthe Ironworkers would not and could not sign us up andI asked him why and he said well, we don't want to besued by the Teamsters, if we sign you up, we'll get suedby the Teamsters."About June 1, Gunkel found out that the Companyhad not been paying the Teamsters,health and welfarebenefits after April 1.' The Teamsters employees then6 Juano does not believe he set a deadline of May 3 to join the Iron-workers but admitted telling the Teamsters employees that they had tojoin the Ironworkers within 3 days or they would be terminated. Basedon these admissions, inherent probabilities, and Hogue's demonstrated su-perior facility to recall these events, Hogue's version is credited.I This failure has not been alleged to be a violation of the Act. Theissue has not been fully and fairly tried.contacted Toffenelli, stated they were not receiving ben-efits other than wages and needed some kind of represen-tation to get health and welfare and retirement benefits.On June 5, the Teamsters, employees met with Headwho told them they could keep their seniority for vaca-tion purposes but would have to conform to the Iron-workers contract with regard to the other benefits andwould have to go to the bottom of the employee seniori-ty list. If the Teamsters did not join the Ironworkersunder those terms, they would lose their jobs. Theyjoined the Ironworkers that day.In December 1982 and January 1983, Respondent laidoff several employees due to lack of work. Because theywere placed on the bottom of the seniority list, Bourquinand Gunkel were laid off before Christmas and Hoguewas laid off January 7, 1983.In February 1983, Hogue had occasion to discuss the"Ironworker-Teamster dispute" with Juano. Juano in-formed Hogue that the Ironworkers refused to grant hisrequest to "dovetail" seniority, "that he felt that it wasunfair for me to have lost my job because of this clausein the contract and that he was proceeding to contactthe International Ironworkers Union to try to get my jobback." On or about the same day:In one conversation we were having, Mr. Juanoinformed me [Hogue] that he had been notified thatwe were going to go to Court in March and duringthe course of that conversation he informed FredLong that he had better prepare himself, that if,meaning me, that if I won this hearing that hewould have to transfer all of his forklift drivers toTeamster [sic] and Mr. Juano stated that as far as hewas concerned the whole entire yard could beTeamster or Ironworker, it made him no differenceas long as the one union controlled the whole yard.Analysis and ConclusionsThe threshold issue is whether the three Teamstersemployees were engaged in bargaining unit work afterRespondent ceased its trucking operations. The appropri-ateness of the unit is not in issue. It is not alleged nordoes the record show that the unit of Teamsters, as pres-ently constituted, contravenes the provisions or purposesof the Act or well-settled Board policies. See Otis Hospi-tal, 219 NLRB 164 (1975). See also NLRB v. ChemetronCorp., 699 F.2d 148 (3d Cir. 1983). Respondent cites thefollowing portion of Classic Truck Rental Corp., 251NLRB 443, 445-456 (1980):Thus, only if classifications of employees appearin the wage scale section of the agreement with spe-cific wages assigned to such classifications wouldthose classifications be included in the unit repre-sented. If, on the other hand, certain classificationsof employees happen to be mentioned in the pream-ble, and employees in said classification are, in fact,employed by the employer-party to the contract,but said employees are not assigned a wage scale,these employees are not in the unit, are not repre-sented by the Union, and the Union claims no juris-diction over them.529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs noted above, the local cartage agreement was in-cluded by reference in the National Master FreightAgreement (NMFA). The NMFA also provides, in arti-cle II, section II, that the supplemental agreements arelimited to the specific classifications described therein.The local cartage agreement specifically includes forkliftdrivers in the wage scale portion. The other supplementmentioned in the title on the cover sheet of the NMFA,the Western States Area Over-The-Road Motor FreightSupplemental Agreement specifically excludes local dockwork and city pickup and delivery service. Thus, it isfound that the labor agreement with the Teamsters wasmeant to, and did, cover forklift drivers.It is undisputed that the Teamsters members who op-erated forklifts were paid pursuant to the local cartagesupplement. It is also undisputed that over the years Re-spondent specifically requested certain Teamsters unitmembers to perform forklift operations in the yard on apermanent basis as their full-time job and permitted theseemployees to continue their work inside the plant. Theyard employees were supervised for many years by ateamster, Hogue, who also supervised members of theIronworkers who were temporarily assigned to work inthe yard. There is no assertion or showing that Hoguewas a supervisor, as defined in the Act, when he workedas yard foreman. When he was yard foreman, Hogue stilloperated a forklift for at least 6 hours a day. The recordshows that these Teamsters forklift drivers receivedwages and benefits consonant with the Teamsters agree-ment, including the local cartage supplement, and thesewages and benefits were very different from those pre-scribed in the Ironworkers agreement.Another indication of the fact that Teamsters forkliftdrivers were included in the Teamsters unit is that ofteamster forklift drivers who left were replaced withother Teamsters members. For example, in 1979 Bour-quin, who was working as a mechanic, was assisgned toreplace a teamster forklift operator who left the Compa-ny's employ. A forklift driver, Hogue, was the Teamsterssteward, which is another indication he was included inthe unit. Respondent listed Hogue and Bourquin as lift-truck operators in the seniority list it provided theUnion, indicating recognition that these employees andtheir classifications were properly within the unit. Also,Elliot testified, without refutation, that he gave evidencein the mid-1970's at an arbitration dealing with the re-placement by a teamster of an ironworker forklift opera-tor who was discharged, that the Teamsters unit includ-ed forklift operators. Thus it is clear that forklift opera-tors were considered by Respondent to be included inthe Teamsters unit. The Company dealt with Hogue asthe steward, hence a representative of the unit. The in-clusion of forklift drivers within the ambit of the agree-ment was not questioned until 1982, when the Companyinformed the Union it was withdrawing recognition. Re-spondent's claim that it was unaware of the local cartagesupplemental agreement and, hence, the coverage offorklift operators, is found to be without merit. El CentroMental Health Center, 266 NLRB 1 (1982).The Classic Truck Rental Corp. decision, ibid., supportsthe finding that the collective-bargaining agreement withthe Teamsters includes the forklift drivers. It is thereforeunnecessary to reach the argument Respondent pro-pounds regarding acquired jurisdictional rights based onthe parties' historical relationship. Respondent cites Uni-versity of Chicago v. NLRB, 514 F.2d 942 (1975), andBoeing Co. v. NLRB, 581 F.2d 793 (1978). Both thesecases are found inapplicable to this proceeding. The Uni-versity of Chicago case did not have the questioned classof employees included in the wage scale and the Board,in its decision therein, unlike this case, failed to presentany evidence "that the University agreed to assign cer-tain work to specific employees and recognize theirunion." Here, the employer engaged in all the acts de-scribed above indicating its agreement to assign work toteamster forklift operators. Also, unlike the University ofChicago case, the employer did not bargain in good faithto impasse about transferring the work out of the bar-gaining unit. Boeing Co. v. NLRB case, supra, deals withwhether jurisdictional guarantees were granted in thecontract. In the instant case, the issue is whether themembers of the unit are properly within the unit and,thus, entitled to representation by their chosen represent-ative. See NLRB v. Ideal Laundry & Dry Cleaning Co.,300 F.2d 712, 717 (10th Cir. 1964). In fact, the Boeing de-cision, at page 96, recognizes, as was the case at Stock-ton Steel, that employees from different unions can per-form the same functions.Withdrawal of RecognitionIt is undisputed that, on January 25, Respondent noti-fied Teamsters Local 439 of its "desire to cancel and ter-minate" the collective-bargaining agreement which wasin effect to March 31, 1982. As found in AbbeyMedical/Abbey Rents, 264 NLRB 969, 969 (1982):Such an "anticipatory withdrawal of recognition"in relation to a future contract is lawful if and onlyif the employer can demonstrate that, on the date ofwithdrawal and in a context free of unfair laborpractices, the union in fact had lost its majoritystatus [in the unit established by its collective-bar-gaining agreement]," or respondent's withdrawalwas predicated on a reasonable doubt based on ob-jective considerations of the union's majority status.Terrell Machine Company, 173 NLRB 1480 (1969);James W. Whitfield d/b/a Cutten Supermarkets, 22NLRB 507, 508 (1975).Under the facts presented in this case, on the date ofwithdrawal, the action was taken in a "context free ofunfair labor practices." Ibid. Thus, the question is wheth-er Respondent's withdrawal was predicated on a reason-able dount of the Union's majority status based on objec-tive considerations.A labor organization, as defined in the Act, whethervoluntarily recognized by the employer or certified bythe Board, enjoys the rebuttable presumption of majoritystatus during and subsequent to expiration of a collec-tive-bargaining agreement. See Abbey Medical/AbbeyRents, ibid, citing Towne Plaza Hotel, 258 NLRB 698 Litton Business Systems, 205 NLRB 532 (1973); cf. Lloyd McKeeMotors, 120 NLRB 1278 (1958).530 STOCKTON STEEL FABRICATORS(1981); Petroleum Contractors, Inc., 250 NLRB 604, 607(1980); Saloon, Inc., 247 NLRB 1105 (1980), enfd. 647F.2d 171 (9th Cir. 1981). The Respondent has the burdenof rebutting this presumption by establishing it had a rea-sonable doubt as to the Union's continuing majoritystatus or that the Union did not represent a majority.Sahara-Tahoe Corp., 241 NLRB 106 (1979). Cf. Land-mark International Trucks, 257 NLRB 1325 (1981).There is no question that the three members of theTeamsters unit still sought representation by TeamstersLocal 439, and so informed the Company's presidentJuano. There was no showing that on January 25, thedate of the "withdrawal" letter, Respondent had anybasis to question the Union's continuing majority status.However, assuming such a basis existed, the subsequentmeeting between Juano and the Teamsters employeesclearly dispelled any such doubt. Also, the record clearlyestablishes that, on the critical date, the Union in factrepresented a majority of the unit. Stoner Rubber Co.,123 NLRB 1440 (1959); cf. Taft Broadcasting, 201 NLRB801 (1973). Thus, the question is whether the assertingparty established that the labor organization does not, infact, represent a majority of the bargaining unit employ-ees. Abbey Medical/Abbey Rents, supra; cf. NLRB v. TopMfg. Co., 594 F.2d 223, 224 (9th Cir. 1979). The solepredicate for the Company's position is its elimination ofits trucking operations; hence, "a renewal of their collec-tive bargaining agreement will be an exercise in futility."Since all the employees in the Teamsters unit weremembers of the Teamsters in good standing, which Re-spondent does not deny, it is found that the Companydid not have a reasonably couched doubt of majoritystatus based on objective considerations. The Company'sclaim of lack of knowledge of the supplements to thecollective-bargaining agreement has been found to bewithout merit above and will not support, in any case,the Company's decision not to bargain with the Unionover the terms and conditions of the Teamsters members'employment.Transfer of EmployeesThe next question is whether the fact that Respond-ent's actions resulted in the transfer of the Teamsters em-ployees to the Ironworkers' bargaining unit in order toretain their employment altered its bargaining obligation.Respondent cites University of Chicago v. NLRB, 514F.2d 942 (1975), for the proposition that it can reassignindividuals from one unit to another without bargaining.The University of Chicago case held, 514 F.2d at 949:As we read the cases, unless transfers are specifi-cally prohibited by the bargaining agreement, an em-ployer is free to transfer work out of the bargainingunit if: (I) the employer complies with FibreboardPaper Products v. NLRB, 379 U.S. 203, 85 S.Ct. 398,13 L.Ed.2d 233 (1964), by bargaining in good faithto impasse; and (2) the employer is not motivatedby antiunion animus, Textile Workers v. DarlingtonMfg. Co., 380 U.S. 263, 85 S.Ct. 994, 13 L.Ed.2d827 (1965).There was no bargaining to impasse; thus the Universityof Chicago rationale and its progeny are inapplicable. Inthis case, the decision to transfer the work and, hencethe Teamsters employees, was predicated on Juano's de-cision to have just one union represent all of the Compa-ny's forklift operators. There was no bargaining on theissue.While the Employer gave the Union advance notice ofits desire to terminate the contract, there was no clearshowing that the Union knew prior to the March 17meeting that the Employer did not consider the Team-sters employees members of the unit. The Company'sJanuary letter states any bargaining would be a "futility."The only change the Company claims precipitated thedecision to withdraw recognition was the cessation oftrucking operations, which affected only one member ofthe unit who was given other work in the yard. Thisimpact on one-third of the unit was not shown to raisean objectively couched good-faith doubt of majority sup-port or otherwise justify the decision to withdraw recog-nition. There was no claim of right asserted that Re-spondent could transfer the employees to another unit.Hence, there was no bargaining over the decision, in vio-lation of Section 8(aX5) of the Act. There was no con-tention or showing that Respondent's decision to with-draw recognition was economically motivated. See gen-erally Los Angeles Marine Hardware, 235 NLRB 720(1978), enfd. 602 F.2d 1302 (9th Cir. 1979).Respondent asserts that it was willing to bargain aboutthe Teamsters. However, the evidence does not supportthis position. At the outset, in January, Respondentstated that such negotiations would be a "futility." OnMarch 17, at the only negotiating session, Respondent'srepresentative told the Union he would only bargainabout the impact and implementation of Respondent's de-cision to terminate the trucking operation, not the termsand conditions of employment of the teamsters. In fact,Plummer's credited testimony, which is corroborated byLeBeouf, is that LeBeouf consistently took the positionthat there woud be no bargaining with the Teamsters fora new contract, that bargaining would be limited to theimpact and implementation of the decision to terminatethe trucking operations. The exchange of letters failed toindicate a willingness on the part of Respondent to bar-gain about the matter. In mid- or late April Juano in-formed the Teamsters employees that they had to jointhe Ironworkers or be fired. The decision to have allforklift operators represented by the Ironworkers waspresented to the Teamsters as a "fait accompli." Juanoadmitted that the decision to withdraw recognition wasmade around December 1982. The invitation by LeBeoufto bargain about impact and implementation cannot betaken as a willingness to bargain about terms and condi-tions of employment. In these circumstances, there canbe no finding that the Teamsters Union waived its rightsto represent any of the employees. See M. A. HarrisonMfg. Co., 253 NLRB 672 (1980); Pinewood Care Center,242 NLRB 816 (1979); cf. Taft Broadcasting, 201 NLRB801 (1973).The sporadic communications by the Union for thefew months between the negotiating session and the an-531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnounced requirement that the Teamsters employees jointhe Ironworkers or be discharged is inadequate to raise aquestion of waiver, impasse, or abandonment, especiallyin this case where Respondent indicated an unwillingnessto negotiate a contract despite the Teamsters' request tobargain and its assertion that it represented the unit. SeeCobb Theatres, 260 NLRB 856 (1982). The Teamstersthen filed an unfair labor practice charge against Re-spondent. This action further dispels any visions of aban-donment or clear and unequivocal waiver of its right tocontinue bargaining about terms and conditions of em-ployment of the unit members.In these circumstances, it is concluded that Respond-ent's withdrawal of recognition in January 1983 and con-comitant failure to bargain with the Union about theterms and conditions of the unit members' employmentviolates Section 8(a)(5) and (1) of the Act.Requiring Teamsters Employees to Join theIronworkersIt is clear that Respondent required Hogue, Bourquin,and Gunkel to join the Ironworkers to retain their jobs,knowing it would result in their loss of seniority, forJuano tried to get the Ironworkers to "dovetail the se-niority lists"and "waive their seniority clause." As aresult of this action, Hogue, Bourquin, and Gunkel wereamong the first employees laid off. There was no show-ing that Respondent's actions were the result of antiun-ion motivation. Thus, the issue is whether the Employerviolated Section 8(aX3) and (1) of the Act when it termi-nated the terms and conditions of the Teamsters contractand required the Teamsters employees to join the Iron-workers. As the Court held in NLRB v. Great DaneTrailers, 388 U.S. 26 at 33 (1967), some conduct, howev-er, is so "inherently destructive of employee intereststhat it may be deemed proscribed without need for proofof an underlying improper motive." The justifications ad-vanced by Respondent for the decision were the elimina-tion of the trucking operation and the demands of theIronworkers.As noted above, the elimination of the trucking oper-ation did not eliminate the unit and/or the Company'sobligations to the members of the unit. Although Re-spondent admittedly paid the teamsters more for thesame work performed by the Ironworkers, Juano indicat-ed this was not a basis for its decision. Juano testified theteamsters were very good employees and he did notmind paying them more money. Thus, without proof ofadequate business justification, specific proof of antiunionmotivation is not required and Respondent will be foundto have taken action with potential long-term impact onthe bargaining situation, which is an effort to underminethe Teamsters Union, in violation of Section 8(a)(3) and(1) of the Act. See Cutten Supermarkets, 220 NLRB 507(1975); cf. NLRB v. Great Dane Trailers, supra, 288 U.S.26 at 401.Jurisdictional DisputeRespondent asserts that there was a jurisdictional dis-pute between the Ironworkers and Teamsters whichshould be resolved through the Board's 10(k) procedures,not unfair labor practice proceedings pursuant to Section8(aX5), (3), and (1) of the Act. There is no question thatboth unions claimed the forklift work in the yard. Theissue, thus, is whether Respondent's actions were a con-sequence of a bona fide jurisdictional dispute.The parties to this proceeding both rely on criteria setforth in Brady-Hamilton Stevedore Co., 198 NLRB 197(1972), which require a finding that the dispute be a bonafide, acute dispute in which a union uses unlawful meansto fee the employer to assign the disputed work to theirmembers. I find that Respondent's conduct was not aconsequence of an acute, bona fide jurisdictional dispute.The record is devoid of any evidence of acuity. TheIronworkers and Teamsters are not shown to have en-gaged in any conduct violative of Section 8(b)(4)(D) ofthe Act. The longstanding claims of the respectiveunions never warranted the taking of action until Re-spondent determined to deal with one union only, afterthe trucking operations were terminated. Juano wantedonly one union "controlling the yard." Accordingly, Ifind that Respondent violated Section 8(a)(5), (3), and (1)of the Act.CONCLUSIONS OF LAW1. The Respondent, Stockton Steel Fabricators, Inc., aDivision of the Herrick Corporation, is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. General Teamsters Local No. 439, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (Teamsters), is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Western Steel Council and Shopmen's Local UnionNo. 790, International Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO (Ironworkers)is a labor organization within the meaning of Section2(5) of the Act.4. The Teamsters unit, at all times material herein, in-cluded forklift operators and mechanics and was appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.5. At all times material herein, the Teamsters Unionwas the exclusive representative of the employees in theaforesaid appropriate unit, and Respondent, by with-drawing recognition from the Teamsters in January 1982,and by thereafter refusing to negotiate and bargain withthe Teamsters about the terms and conditions of the unitmembers' employment, engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.6. By telling the employees who are members of theTeamsters that they had to join the Ironworkers as acondition of their continued employment with Respond-ent, resulting in loss of seniority, pension and welfarebenefits, and reduction in pay as well as layoff due toloss of seniority, Respondent has violated Section 8(a)(3)and (1) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.532 STOCKTON STEEL FABRICATORSTHE REMEDYIn addition to directing Respondent to cease and desistfrom engaging in the several unfair labor practices found,the character and scope of those violations make appro-priate a further order directing Respondent to refrainfrom infringing in any manner upon the rights guaran-teed its employees under Section 7 of the Act.Affirmative relief is also appropriate here. According-ly, I shall direct Respondent to bargain collectively, onrequest, with the Teamsters Union as the exclusive bar-gaining representative of the employees in the unit foundappropriate herein, and to embody any understandingreached in a signed agreement. The remedial order willalso include the customary provisions relating to theposting of notices and related matters.Also, having found Respondent violated Section8(a)(3) and (1) of the Act, I shall recommend that Re-spondent reinstate the employees Donald Bourquin, NoelHogue, and Owen Gunkel to their former or substantial-ly equivalent positions, without prejudice to their seniori-ty or other rights and privileges and make them wholefor any loss of earnings or benefits they may have suf-fered as a result of Respondent's actions. Backpay shallbe computed according to the Board's policy set forth inF. W. Woolworth Co., 90 NLRB 289 (1950). Payroll andother records in possession of Respondent are to bemade available to the Board, or its agents, to assist insuch computation. Interest on backpay shall be computedin accordance with Florida Steel Corp., 231 NLRB 651(1977).9On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'0ORDERThe Respondent, Stockton Steel Fabricators, Inc., aDivision of the Herrick Corporation, Stockton, Califor-nia, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Withdrawing recognition from the TeamstersUnion as representative of its unit employees.(b) Failing and refusing to meet and bargain with theTeamsters Union regarding the terms and conditions ofemploymenet of its unit employees and, if agreement isreached, embody such agreement in a new contract.(c) Removing employees from the Teamsters unit andrequiring membership in the Ironworkers as a conditionof continued employment, resulting in loss of seniority,pension and health and welfare, and other benefits andplacing them on layoff as a consequence of this conductand the resultant loss of seniority.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.9 See generally Isis Plumbing Co., 138 NLRB 716 (1962).10 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Recognize and, on request, meet and bargain withthe Teamsters Union concerning terms and conditions ofemployment of unit employees.(b) Recall the employees laid off as a consequence ofthe above-mentioned unlawful decision and offer themreinstatement to the positions they held before their un-lawful layoff or if those positions no longer exist, to sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make themwhole for any loss of contract wages and benefits duringor after the contract's expiration, and continue to applythe contract's terms to its unit employees until such timesas Respondent negotiates in good faith with the Union toa new agreement or to an impasse. These employees areto be made whole in the manner set forth above in thesection entitled "The Remedy."(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Stockton, California copies of the at-tached notice marked "Appendix."" Copies of thenotice, on forms provided by the Regional Director forRegion 32, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIX ABARGAINING UNITSection 1. (A)This agreement shall be applicable to all of the Com-pany's production and maintenance employees (herein-after referred to as "Employees") engaged in manufac-turing, fabricating and handling of all materials enteringinto and/or used in connection with the manufacture orfabrication of all iron, steel, metal and other products, in-cluding pre-cast and pre-stessed concrete products, doneby the Company in or about its plant or plants located inthe San Francisco, California Bay Area and Vincinitythereof, including all maintenance work done in or aboutsaid plant or plants (except such maintenance workwhich is normally performed by members of other533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunions), and to work done by such production and main-tenance employees. The Company hereby recognizes andconfirms the rights of its production and maintenanceemployees covered by this agreement to perform thework hereinabove described and, for the duration of thisagreement, hereby assigns such work to said productionand maintenance employes solely and to the exclusion ofall other unions, crafts, employee groups and to the ex-clusion of all other employees of the Company not cov-ered by this agreement.Production and maintenance work shall not be per-formed by supervisors (excluding working foremen, lead-men, shop owners, and persons who perform researchand engineering work) or other persons who are ex-cluded from the bargaining unit, as set forth and de-scribed in this Section 1, except for the purpose of in-structing the employees, or demonstrating proper meth-ods and procedure of performing work operations, or incase of emergency. This agreement is not intended andshall not be construed to extend to office or clerical em-ployees, draftsmen, engineering employees, watchmen,guards, or supervisors (excluding working foremen andleadmen), nor to erection, installation or constructionwork, nor to employees engaged in such work, nor toemployees represented by other unions which are recog-nized by the Company and are the legitimate, exclusivebargaining representatives of such employees.(B) "Maintenance employees" hereinabove referred toin this Section is intended to include employees of theCompany engaged in the ordinary upkeep and repair ofthe Company's machinery, plant and property, provided,however, major extensions and major remodeling shallnot be considered "maintenance" as that term is usedherein.APPENDIX A2ARTICLE 2.-Scope of Agreement-Section l.-MasterAgreementThe execution of this National Master Freight Agree-ment on the part of the Employer shall cover all oper-ations of the Employer which are covered by thisAgreement, and shall have application to the work per-formed within the classifications defined and set forth inthe Agreements supplemental hereto.Section 2.-Supplements to Master Agreement(a) There are several segments of the trucking industrycovered by this Agreement and for this reason Supple-mental Agreements are provided for each of these specif-ic types of work performed by the various classificationsof employees controlled by this Master Agreement.All such Supplemental Agreements are subject to andcontrolled by the terms of this Master Agreement andare sometimes referred to herein as "SupplementalAgreements."All such Supplemental Agreements are to be clearlylimited to the specific classifications of work as enumer-ated or described in each individual Supplement.(d) The jurisdiction covered by the National MasterFreight Agreement and its various Supplements theretoincludes, without limitation, stuffing, stripping, loadingand discharging of cargo or containers to or from vesselsexcept in those instances where such work is presentlybeing performed. Existing practices, rules and under-standings, between the Employer and the Union, with re-spect to this work shall continue except to the extentmodified by mutual agreement.Section 3.-Non-Covered UnitsThis Agreement shall not be applicable to those oper-ations of the Employer where the employees are coveredby a collective bargaining agreement with a Union notsignatory to this Agreement, or to those employees whohave not designated a signatory Union as their collectivebargaining agent.Additions to Operations-Over-The-Road and Local Cart-age Supplemental Agreement(b) Notwithstanding the foregoing paragraph, the pro-visions of the National Master Freight Agreement andthe applicable over-the-road and local cartage Supple-mental Agreements shall be applied, without evidence ofUnion representation of the employees involved, to allsubsequent additions to, and extensions of, current oper-ations which adjoin and are utilized as a part of suchcurrent operation, and newly established terminals andconsolidations of terminals utilized as part of such cur-rent operation...Section 4.-Single Bargaining UnitThe employees, unions, employers and associationscovered under this Master Agreement and the variousSupplements thereto shall constitute one bargaining unitand contract. It is understood that the printing of thisMaster Agreement and the aforesaid Supplements in sep-arate Agreements is for convenience only and is not in-tended to create separate bargaing units.The Western States Area Over-The-Road Master FreightSupplement, by its terms, excludes local dock work andcity pick-up and delivery service.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tion534 STOCKTON STEEL FABRICATORSTo choose not to engage in any of these protect-ed concerted activities.The Board determined that General Teamsters LocalNo. 439, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America is the ex-clusive bargaining representative of Noel Gogue, DonaldBourquin and Owen Gunkel and now represents theseemployees. Accordingly, we give you the following as-surances:WE WILL NOT withdraw recognition from the Unionas representative of these employees.WE WILL NOT fail and refuse to meet and bargain withthe Union regarding terms and conditions of employmentof employees and, if an agreement is reached, willembody such agreement in a new contract.WE WILL NOT require these employees to transfer toanother union as a condition of employment without theconsent of the Teamsters.WE WILL NOT lay off Teamsters unit employees as aconsequence of that decision.WE WILL NOT in any like or related manner violatethe terms of the National Labor Relations Act.WE WILL recognize and, upon request, meet and bar-gain with the Union concerning terms and conditions ofemployment of employees in the Teamsters unit.WE WILL recall Noel Hogue, Donald Bourquin andOwen Gunkel, who were laid off as a consequence ofthe unlawful decision to withdraw recognition, and offerthem immediate reinstatement to their former jobs or, ifsuch jobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rights.WE WILL make these employees whole for any failureto receive contract terms and conditions of employmentbecause of our failure to honor the contract by appropri-ate payments to employees and contractual funds inamounts sufficient to match what would have been paidhad employees worked under the contract's terms withappropriate interest thereon.WE WILL continue to apply the contract's terms andconditions until we have negotiated in good faith withthe Union to a new agreement or have reached an im-passe in bargaining.STOCKTON STEEL FABRICATORS, INC.535